DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 12-14 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamano et al. US 2017/0008765 A1.
Regarding claims 1-8, Yamano discloses:
A stack package (Fig. 3), comprising:
a first package substrate (101, 103A/B, 104A/B) including a first surface on which a first semiconductor device (110) is mounted;
a second package substrate (201, 203A/B, 204 A/B) provided on the first semiconductor device, the second package substrate including a first surface facing the first surface of the first package substrate;
a connection terminal (108) connecting the first semiconductor device and the first package substrate;
a connector (206) connecting a terminal on the first surface of the first package substrate and a terminal on the first surface of the second package substrate corresponding thereto; and
molding resin (D1 para 0134 and 109) encircling the connector while filling a portion between the first package substrate and the second package substrate,
wherein the molding resin contacts all side surfaces of the connector.
Regarding claims 12-14, 16 and 18, Yamano discloses:
A semiconductor stack package (Fig. 3), comprising: 

a second package substrate (201, 203A/B, 204 A/B) provided on the first semiconductor device with a gap between a first surface of the second package substrate and the first semiconductor device;
a connection terminal (108) connecting the first semiconductor device and the first package substrate;
a connector (206) connecting a terminal on the first package substrate and a terminal on the second package substrate corresponding thereto; and
molding resin (D1 para 0134 and 109) encircling the connector while filling a portion between the first package substrate and the second package substrate,
wherein an upper half and a lower half of the connector are substantially symmetrical to each other.
(claim 14) i.e. Fig. 11.
(claim 16) i.e. Fig. 31 EL2 and EL3.
(claim 18) solder ball (107).	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamano, as applied to claim 1 above, in view of Hwang et al. US 2017/0243857 A1.
Regarding claim 9, Yamano does not disclose:

Hwang discloses a publication from a similar field of endeavor in which:
wherein the molding resin (230) comprises a convex side surface protruding from edges of the first package substrate and the second package substrate (Fig. 8).
It would have been obvious to one skilled in the art to employ the resin structure taught by Hwang in order to provide a semiconductor package with high reliability. 

Claims 10, 11, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamano, as applied to claim 1 above, in view of Kim US 2014/0042608 A1.
Regarding claims 10, 11 and 15, Yamano does not disclose:
(claims 10 and 14) wherein the connector has a shape of number 8 in which an upper end and a lower end are cut off; (claim 11) wherein an upper portion and a lower portion of the connector are substantially symmetrical to each other.
Kim discloses a publication from a similar field of endeavor in which:
(claims 10 and 14) wherein the connector (500) has a shape of number 8 in which an upper end and a lower end are cut off; (claim 11) wherein an upper portion and a lower portion of the connector are substantially symmetrical to each other (Fig. 9).
It would have been obvious to one skilled in the art to employ the connector taught by Kim in order to determine fine pitch connection features. 
Regarding claims 17, Yamano does not disclose:
wherein the active surface of the first semiconductor device faces the first surface of the first package substrate, and wherein the connection terminal is a bonding wire.
Kim discloses a publication from a similar field of endeavor in which:

It would have been obvious to one skilled in the art to employ the bonding wire connection terminal of Kim in order to accommodate those device with top sided active surfaces.

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamano, as applied to claim 1 above, in view of Ushiyama US 2011/0057330 A1.
Regarding claim 19, Yamano does not disclose:
wherein the molding resin includes an elastomer component.
Ushiyama discloses a publication from a similar field of endeavor in which:
wherein the molding resin includes an elastomer component (paras 0038, 0051, 0066 and 0071).
It would have been obvious to one skilled in the art to employ the elastomer of Ushiyama within the resin of Yamano in order to enhance molding techniques in the production process.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamano et al. US 2017/0008765 A1 in view of Ushiyama US 2011/0057330 A1.
Regarding claim 20, Yamano discloses:
A semiconductor stack package (Fig. 3), comprising:
a first package substrate (101, 103A/B, 104A/B) including a first surface on which a first semiconductor device (110) is mounted;
a second package substrate (201, 203A/B, 204 A/B) provided on the first semiconductor device, the second package substrate including a first surface facing the first surface of the first package substrate and a second surface on which a second semiconductor device is mounted;

a connector (206) connecting a terminal on the first surface of the first package substrate and a terminal on the first surface of the second package substrate corresponding thereto; and
molding resin (D1 para 0134 and 109) encircling the connector while filling a portion between the first package substrate and the second package substrate, 
wherein the molding resin contacts all side surfaces of the connector, 
wherein a horizontal dimension of the connector varies along a vertical direction, and 
wherein an upper portion and a lower portion of the connector are substantially symmetrical to each other.
Yamano does not disclose:
the molding resin including an elastomer component, 
Ushiyama discloses a publication from a similar field of endeavor in which:
the molding resin includes an elastomer component (paras 0038, 0051, 0066 and 0071).
It would have been obvious to one skilled in the art to employ the elastomer of Ushiyama within the resin of Yamano in order to enhance molding techniques in the production process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894